DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 5/25/21 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.

Claim Rejections - 35 USC § 103
Claims 1, 2, 11, 13, and 21-23 are rejected under 35 U.S.C. 103 as being obvious over Japanese publication JP 2019-057759 and in further view of Lauffer et al. (US 10,549,731 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1, 2, 11, 13, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese publication JP 2019-057759 and in further view of Lauffer et al. (US 10,549,731 B2).
With respect to claims 1 and 2, JP ‘759 discloses hybrid vehicle control system comprising a first electrical system with low-voltage battery 23, and a second electrical system with primary high-voltage battery 21, wherein said batteries’ parameters indicating a discharge current capability and monitored and compared to a threshold value to determine engine start or cranking capabilities, as shown in figure 
With respect to claim 3, JP ‘759 discloses output sensor 93 of converter, but does not disclose the sensor as being a “Hall effect sensor”.  The use of Hall effect sensor for detecting current is conventional in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hall effect sensor into the circuit of JP ‘759 and Lauffer et al. in order to measure the amount of current in the circuit.
	With respect to claim 11, the start-stop function of the engine can be in response to either battery condition, as recited in col. 6, lines 38-47.
With respect to claim 12, messaging an operator of a low battery voltage is considered conventional and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conventional notification message of low battery level into the control method of JP ‘759 and Lauffer et al.
With respect to claim 13, a DC/DC converter 31 has a switch for disabling either battery, as shown in figure 1.
	With respect to claim 21 and 22, both low-voltage batteries of Lauffer et al. are 12-volt batteries and conventionally are lead-acid.
	With respect to claim 23, both Lauffer et al. also disclose a high-voltage battery system 28, as shown in figure 1.
	
Allowable Subject Matter
Claims 4-10 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The added limitations warranted the addition of the Lauffer et al. reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618